 
 
I 
108th CONGRESS 2d Session 
H. R. 4927 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2004 
Mr. Camp (for himself, Mr. Jefferson, Mr. English, Mr. Neal of Massachusetts, and Mr. Pomeroy) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title XVIII of the Social Security Act to improve the benefits under the Medicare Program for beneficiaries with kidney disease, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the ESRD Modernization Act of 2004. 
(b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents 
Title I—Modernizing the medicare ESRD payment system 
Sec. 101. Establishment of annual update framework for the medicare ESRD composite rate 
Title II—Patient education, quality, access and safety initiatives 
Sec. 201. Support of public and patient education initiatives regarding kidney disease 
Sec. 202. Medicare coverage of kidney disease patient education services 
Sec. 203. Blood flow monitoring demonstration projects 
Title III—Financing and coverage for ESRD patients 
Sec. 301. Improving the home dialysis benefit 
Sec. 302. Institute of Medicine evaluation and report on home dialysis 
Title IV—Sustainable economics 
Sec. 401. Modification of physician surgical reimbursement for dialysis access procedures to align incentives for cost and quality 
Sec. 402. Demonstration project for outcomes-based ESRD reimbursement system 
Sec. 403. GAO study and report on impact of G-codes 
IModernizing the medicare ESRD payment system 
101.Establishment of annual update framework for the medicare ESRD composite rate 
(a)In generalSection 1881(b)(12)(F) of the Social Security Act (42 U.S.C. 1395rr(b)(12)(F)), as added by section 623(d) of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173; 117 Stat. 2313), is amended to read as follows: 
 
(F)Beginning with 2006, the Secretary shall annually increase the basic case-mix adjusted payment amounts established under this paragraph— 
(i)with respect to the composite rate component of the basic case-mix adjusted system described in subparagraph (B)(i), by the ESRD market basket percentage increase (as defined in paragraph (14)(A) and including any additional factors that may increase costs described in paragraph (14)(B)) above such composite rate payment amounts for such services furnished on December 31 of the previous year; and 
(ii)with respect to the component of the basic case-mix adjusted system described in clause (ii) of subparagraph (B), by— 
(I)applying the estimated growth in expenditures for drugs and biologicals (including erythropoietin) that are separately billable to such component; and 
(II)converting the amount determined in subclause (I) to an increase applicable to the basic case-mix adjusted payment amounts established under such subparagraph.. 
(b)ESRD market basket percentage increase definedSection 1881(b) of the Social Security Act (42 U.S.C. 1395rr(b)), as amended by section 623(d) of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173; 117 Stat. 2313) is amended by adding at the end the following new paragraph: 
 
(14) 
(A)For purposes of this title, the term ESRD market basket percentage increase means, with respect to a calendar year, the percentage (estimated by the Secretary before the beginning of such year) by which— 
(i)the cost of the mix of goods and services included in the provision of dialysis services (including the costs described in subparagraph (D)) that is determined based on an index of appropriately weighted indicators of changes in wages and prices which are representative of the mix of goods and services included in such dialysis services for the calendar year; exceeds 
(ii)the cost of such mix of goods and services for the preceding calendar year. 
(B)In addition to determining the percentage update under subparagraph (A), the Secretary shall also take into account any change in the costs of furnishing the mix of goods and services described in such subparagraph resulting from— 
(i)the adoption of scientific and technological innovations used to provide dialysis services; 
(ii)changes in the manner or method of delivering dialysis services; 
(iii)productivity improvements in the provision of dialysis services; and 
(iv)any other relevant factor. 
(C)The Secretary shall annually review and update the items and services included in the mix of goods and services used to determine the percentage under subparagraph (A). 
(D)The costs described in this subparagraph include— 
(i)labor costs, including direct patient care costs and administrative labor costs, vacation and holiday pay, payroll taxes, and employee benefits; 
(ii)other direct costs, including drugs, supplies, and laboratory fees; 
(iii)overhead costs, including medical director fees, temporary services, general and administrative costs, interest expenses, and bad debt; 
(iv)capital costs, including rent, real estate taxes, depreciation, utilities, repairs, and maintenance; and 
(v)such other allowable costs as the Secretary may specify.. 
IIPatient education, quality, access and safety initiatives 
201.Support of public and patient education initiatives regarding kidney disease 
(a)Chronic kidney disease demonstration projects 
(1)In generalThe Secretary of Health and Human Services (in this section referred to as the Secretary) shall establish demonstration projects to— 
(A)increase public awareness about the factors that lead to chronic kidney disease, how to prevent it, how to treat it, and how to avoid kidney failure; and 
(B)enhance surveillance systems and expand research to better assess the prevalence and incidence of chronic kidney disease. 
(2)Scope and duration 
(A)ScopeThe Secretary shall select at least 3 States in which to conduct demonstration projects under this subsection. In selecting the States under this subparagraph, the Secretary shall take into account the size of the population of medicare beneficiaries with end-stage renal disease and ensure the participation of individuals who reside in rural and urban areas. 
(B)DurationThe demonstration projects under this subsection shall be conducted for a period that is not longer than 5 years that begins on January 1, 2006. 
(3)Evaluation and report 
(A)EvaluationThe Secretary shall conduct an evaluation of the demonstration projects conducted under this subsection. 
(B)ReportNot later than 6 months after the date on which the demonstration projects under this subsection are completed, the Secretary shall submit to Congress a report on the evaluation conducted under subparagraph (A) together with recommendations for such legislation and administrative action as the Secretary determines appropriate. 
(4)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection $2,000,000 for each of fiscal years 2006 through 2010. 
(b)ESRD self-management demonstration projects 
(1)In generalThe Secretary shall establish demonstration projects to enable individuals with end-stage renal disease to develop self-management skills. 
(2)Scope and duration 
(A)ScopeThe Secretary shall select at least 3 States in which to conduct demonstration projects under this subsection. In selecting the States under this subparagraph, the Secretary shall take into account the size of the population of medicare beneficiaries with end-stage renal disease and ensure the participation of individuals who reside in rural and urban areas. 
(B)DurationThe demonstration projects under this section shall be conducted for a period that is not longer than 5 years that begins on January 1, 2006. 
(3)Evaluation and report 
(A)EvaluationThe Secretary shall conduct an evaluation of the demonstration projects conducted under this subsection. 
(B)ReportNot later than 6 months after the date on which the demonstration projects under this subsection are completed, the Secretary shall submit to Congress a report on the evaluation conducted under subparagraph (A) together with recommendations for such legislation and administrative action as the Secretary determines appropriate. 
(4)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection $2,000,000 for each of fiscal years 2006 through 2010.”. 
202.Medicare coverage of kidney disease patient education services 
(a)Coverage of kidney disease education services 
(1)CoverageSection 1861(s)(2) of the Social Security Act (42 U.S.C. 1395x), as amended by section 642(a)(1) of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173; 117 Stat. 2322), is amended— 
(A)in subparagraph (Y), by striking and after the semicolon at the end; 
(B)in subparagraph (Z), by adding and after the semicolon at the end; and 
(C)by adding at the end the following new subparagraph: 
 
(AA)kidney disease education services (as defined in subsection (bbb));. 
(2)Services describedSection 1861 of the Social Security Act (42 U.S.C. 1395x), as amended by section 706(b) of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173; 117 Stat. 2339), is amended by adding at the end the following new subsection: 
 
(bbb)Kidney disease education services 
(1)The term kidney disease education services means educational services that are— 
(A)furnished to an individual with kidney disease who, according to accepted clinical guidelines identified by the Secretary, will require dialysis or a kidney transplant; 
(B)furnished, upon the referral of the physician managing the individual’s kidney condition, by a qualified person (as defined in paragraph (2)); and 
(C)designed— 
(i)to provide comprehensive information regarding— 
(I)the management of co-morbidities; 
(II)the prevention of uremic complications; and 
(III)each option for renal replacement therapy (including home and in-center, as well as vascular access options and transplantation); and 
(ii)to ensure that the individual has the opportunity to actively participate in the choice of therapy. 
(2)The term qualified person means— 
(A)a physician (as described in subsection (r)(1)); 
(B)an individual who— 
(i)is— 
(I)a registered nurse; 
(II)a registered dietitian or nutrition professional (as defined in subsection (vv)(2)); 
(III)a clinical social worker (as defined in subsection (hh)(1)); 
(IV)a physician assistant, nurse practitioner, or clinical nurse specialist (as those terms are defined in subsection (aa)(5)); or 
(V)a transplant coordinator; and 
(ii)meets such requirements related to experience and other qualifications that the Secretary finds necessary and appropriate for furnishing the services described in paragraph (1); or 
(C)a renal dialysis facility subject to the requirements of section 1881(b)(1) with personnel who— 
(i)provide the services described in paragraph (1); and 
(ii)meet the requirements of subparagraph (A) or (B). 
(3)The Secretary shall develop the requirements under paragraphs (1)(C)(i) and (2)(B)(ii) after consulting with physicians, health educators, professional organizations, accrediting organizations, kidney patient organizations, dialysis facilities, transplant centers, network organizations described in section 1881(c)(2), and other knowledgeable persons. 
(4)In promulgating regulations to carry out this subsection, the Secretary shall ensure that each beneficiary who is entitled to kidney disease education services under this title receives such services in a timely manner to maximize the benefit of those services. 
(5)The Secretary shall monitor the implementation of this subsection to ensure that beneficiaries who are eligible for kidney disease education services receive such services in the manner described in paragraph (4). 
(6)No individual shall be eligible to be provided more than 6 sessions of kidney disease education services under this title.. 
(3)Payment under physician fee scheduleSection 1848(j)(3) of the Social Security Act (42 U.S.C. 1395w–4(j)(3)), as amended by section 611(c) of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173; 117 Stat. 2304), is amended by inserting (2)(AA), after (2)(W),. 
(4)Payment to renal dialysis facilitiesSection 1881(b) of the Social Security Act (42 U.S.C. 1395rr(b)), as amended by section 2(b), is amended by adding at the end the following new paragraph: 
 
(15)For purposes of paragraph (12), the single composite weighted formulas determined under such paragraph shall not take into account the amount of payment for kidney disease education services (as defined in section 1861(bbb)). Instead, payment for such services shall be made to the renal dialysis facility on an assignment-related basis under section 1848.. 
(5)Limitation on number of sessionsSection 1862(a)(1) of the Social Security Act (42 U.S.C. 1395y(a)(1)), as amended by section 613(c) of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173; 117 Stat. 2306), is amended— 
(A)by striking and at the end of subparagraph (L); 
(B)by striking the semicolon at the end of subparagraph (M) and inserting , and; and 
(C)by adding at the end the following new subparagraph: 
 
(N)in the case of kidney disease education services (as defined in section 1861(bbb)), which are performed in excess of the number of sessions covered under such section;. 
(6)Annual report to CongressNot later than April 1, 2005, and annually thereafter, the Secretary of Health and Human Services (in this section referred to as the Secretary) shall submit to Congress a report on the number of medicare beneficiaries who are entitled to kidney disease education services (as defined in section 1861(bbb) of the Social Security Act, as added by paragraph (1)) under title XVIII of such Act and who receive such services, together with such recommendations for legislative and administrative action as the Secretary determines to be appropriate to fulfill the legislative intent that resulted in the enactment of that subsection. 
(b)Effective dateThe amendments made by this section shall apply to services furnished on and after January 1, 2006. 
203.Blood flow monitoring demonstration projects 
(a)EstablishmentThe Secretary of Health and Human Services (in this section referred to as the Secretary) shall establish demonstration projects to evaluate how blood flow monitoring affects the quality and cost of care for medicare beneficiaries with end-stage renal disease. 
(b)DurationThe demonstration projects under this section shall be conducted for a period of not longer than 5 years that begins on January 1, 2006. 
(c)Evaluation and report 
(1)EvaluationThe Secretary shall conduct an evaluation of the demonstration projects conducted under this section. 
(2)ReportNot later than 6 months after the date on which the demonstration projects under this section are completed, the Secretary shall submit to Congress a report on the evaluation conducted under paragraph (1) together with recommendations for such legislation and administrative action as the Secretary determines appropriate. 
(d)Waiver authorityThe Secretary shall waive compliance with the requirements of title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) to such extent and for such period as the Secretary determines is necessary to conduct the demonstration projects. 
(e)Authorization of appropriations 
(1)In generalPayments for the costs of carrying out the demonstration project under this section shall be made from the Federal Supplementary Medical Insurance Trust Fund under section 1841 of such Act (42 U.S.C. 1395t). 
(2)AmountThere are authorized to be appropriated from such Trust Fund $1,000,000 for each of fiscal years 2006 through 2010 to carry out this section. 
IIIFinancing and coverage for ESRD patients 
301.Improving the home dialysis benefit 
(a)In generalThe Secretary of Health and Human Services (in this section referred to as the Secretary) shall provide appropriate incentives to improve the home dialysis benefit for individuals on behalf of whom payment may be made under section 1881 of the Social Security Act (42 U.S.C. 1395rr). 
(b)ConsiderationsIn developing the incentives under subsection (a), the Secretary shall consider revising the fee schedule for physicians’ services under section 1848 of the Social Security Act (42 U.S.C. 1395w–4) so that the amount paid for services related to end-stage renal disease furnished to home dialysis patients is equal to the amount paid for services related to end-stage renal disease furnished to other patients with 4 or more face-to-face physician visits per month. 
302.Institute of Medicine evaluation and report on home dialysis 
(a)Evaluation 
(1)In generalNot later than the date that is 2 months after the date of enactment of this Act, the Secretary of Health and Human Services (in this section referred to as the Secretary) shall enter into an arrangement under which the Institute of Medicine of the National Academy of Sciences (in this section referred to as the Institute) shall conduct an evaluation of the barriers that exist to increasing the number of individuals with end-stage renal disease who elect to receive home dialysis services under the medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.). 
(2)Specific matters evaluatedIn conducting the evaluation under paragraph (1), the Institute shall— 
(A)compare current medicare home dialysis payments with current in-center and hospital dialysis payments; 
(B)catalogue and evaluate the incentives and disincentives in the current reimbursement system that influence whether patients receive home dialysis services; 
(C)evaluate patient education services and how such services impact the treatment choices made by patients; and 
(D)consider such other matters as the Institute determines appropriate. 
(3)Scope of reviewThe Institute shall consider a variety of perspectives, including the perspectives of physicians, other health care professionals, hospitals, dialysis facilities, health plans, purchasers, and patients. 
(b)ReportNot later than the date that is 18 months after the date of enactment of this Act, the Institute shall submit to the Secretary and appropriate committees of Congress a report on the evaluation conducted under subsection (a)(1) describing the findings of such evaluation and recommendations for implementing incentives to encourage patients to elect to receive home dialysis services under the medicare program. 
(c)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary for purposes of conducting the evaluation and preparing the report required by this section. 
IVSustainable economics 
401.Modification of physician surgical reimbursement for dialysis access procedures to align incentives for cost and quality 
(a)Full coverage of dialysis access procedures in the ambulatory surgical center settingThe Secretary of Health and Human Services shall include in the surgical procedures specified under section 1833(i)(1) of the Social Security Act (42 U.S.C. 1395l(i)(1)) the full range of dialysis access procedures when provided to individuals with end stage renal disease who are entitled to benefits under part A and enrolled under part B of title XVIII of the Social Security Act pursuant to section 226A of that Act (42 U.S.C. 426). For purposes of the preceding sentence, the full range of dialysis services includes all reasonable and necessary intervention procedures for the creation, repair, and maintenance of an individual’s dialysis access, such as the placement, insertion, and maintenance services related to fistulas, synthetic grafts, tunnel catheters, and peritoneal dialysis catheters. 
(b)Revision of RBRVS to reflect the difficulty of vascular access proceduresThe Secretary of Health and Human Services shall structure the relative value units determined under section 1848(c)(2) of the Social Security Act (42 U.S.C. 1395w–4(c)(2)) that are applicable with respect to physicians’ services for vascular access procedures to encourage clinically appropriate placement of natural vascular access for dialysis patients. 
402.Demonstration project for outcomes-based ESRD reimbursement system 
(a)EstablishmentSubject to the succeeding provisions of this section, the Secretary of Health and Human Services (in this section referred to as the Secretary) shall establish demonstration projects (in this section referred to as demonstration projects) under which the Secretary shall evaluate methods that improve the quality of care provided to medicare beneficiaries with end-stage renal disease. 
(b)Outcomes-based ESRD reimbursement system 
(1)In generalUnder the demonstration projects, the Secretary shall provide financial incentives to providers of services and renal dialysis facilities that demonstrate improved quality of care to such beneficiaries. 
(2)Consideration of outcomes and case-mixIn determining whether a provider or facility has demonstrated an improved quality of care under paragraph (1), the Secretary shall take into account the outcomes of individuals receiving services from the provider or facility and the case-mix of the provider or facility. 
(3)Incentives describedThe financial incentives provided under paragraph (1) shall— 
(A)reflect the interactions of payments under parts A and B of title XVIII of the Social Security Act; and 
(B)recognize improvements based on high quality outcomes during previous periods as well as recent changes in performance to reward long-term improvements. 
(c)DurationThe Secretary shall conduct the demonstration program under this section for a period that is not longer than 5 years that begins on January 1, 2006. 
(d)Evaluation and report 
(1)EvaluationThe Secretary shall conduct an evaluation of the demonstration projects conducted under this section. 
(2)ReportNot later than 6 months after the date on which the demonstration projects are completed, the Secretary shall submit to Congress a report on the evaluation conducted under paragraph (1) together with recommendations for such legislation and administrative action as the Secretary determines appropriate. 
(e)Waiver authorityThe Secretary shall waive compliance with the requirements of title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) to such extent and for such period as the Secretary determines is necessary to conduct the demonstration projects. 
(f)Authorization of appropriations 
(1)In generalPayments for the costs of carrying out the demonstration project under this section shall be made from the Federal Supplementary Medical Insurance Trust Fund under section 1841 of such Act (42 U.S.C. 1395t). 
(2)AmountThere are authorized to be appropriated from such Trust Fund such sums as may be necessary to carry out this section. 
403.GAO study and report on impact of G-codes 
(a)StudyThe Comptroller General of the United States shall conduct a study on the impact of the temporary codes for nephrologists’ services applicable under the fee schedule for physicians’ services under section 1848 of the Social Security Act (commonly known as G-codes). 
(b)ReportNot later than the date that is 6 months after the date of enactment of this Act, the Comptroller General shall submit to Congress a report on the study conducted under subsection (a) together with recommendations for such legislation and administrative action as the Comptroller General determines appropriate. 
 
